Exhibit 10.2




SECOND AMENDMENT TO THE
LABORATORY CORPORATION OF AMERICA HOLDINGS
MASTER SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN




Pursuant to a Consent Resolution adopted by the Compensation Committee of the
Board of Directors of Laboratory Corporation of America Holdings (the “Company”)
in April 2010, Laboratory Corporation of America Holdings Master Senior
Executive Change In Control Severance Plan (“Plan”) is hereby amended, effective
April 28, 2010, as follows:


1.
Section 5.1 of the Plan shall be amended by deleting from the beginning of the
first sentence the phrase “Subject to Sections 3.2 and 3.3,” and replacing it
with the phrase “Subject to Sections 3.2, 3.3 and 5.2,”; and
2.
Section 5.2 of the Plan including all prior amendments thereto is hereby deleted
in its entirety and shall be replaced with the following:
     
Section 280G of the Code. Notwithstanding the application of the calculation of
benefits hereunder, in the event that the payments or distributions to be made
by the Company to or for the benefit of the Covered Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Plan,
under some other plan, agreement, or arrangement, or otherwise) (a “Payment”)
constitute “parachute payments” within the meaning of Section 280G of the Code,
then the Payment to the Covered Employee shall be reduced to $1 below the safe
harbor limit (as described in Section 280G(b)(2)(A)(ii) of the Code) if said
reduction in Payment would result in the Covered Employee retaining a larger
amount, on an after-tax basis, taking into account the excise and income taxes
imposed on the payments and benefits.



IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed as of April 28, 2010.



 
LABORATORY CORPORATION OF
 
AMERICA HOLDINGS
     
By: /S/ F. SAMUEL EBERTS III
 
            F. Samuel Eberts III
 
Title:  Senior Vice President and Chief Legal
 
           Officer
